Title: To George Washington from Oliver Wolcott, Jr., 6 September 1796
From: Wolcott, Oliver Jr.
To: Washington, George


        
          Treasury Department September the 6th 1796.
        
        The Secretary of the Treasury respectfully transmits to the President of the United States, a letter from the Commissioner of the Revenue dated the 11th of August last, covering one to him from the Collector of Washington, on the subject of sundry Contracts made by the said Collector for placing and keeping up the Stakes under his superintendence and shifting and clearing the Buoys at the South West Straddle for the year 1797.
        It is the opinion of the Secretary that it is adviseable to authorise Contracts on the terms proposed. All which is respectfully Submitted
        
          Oliv: WolcottSecy of the Treasury
        
      